Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 1 of 29




                    Exhibit G
   Search Warrant to                 dated May 4, 2020
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 2 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 3 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 4 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 5 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 6 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 7 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 8 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 9 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 10 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 11 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 12 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 13 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 14 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 15 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 16 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 17 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 18 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 19 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 20 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 21 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 22 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 23 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 24 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 25 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 26 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 27 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 28 of 29
Case 1:19-cr-00725-JPO Document 160-7 Filed 12/23/20 Page 29 of 29
